Mr. Justice Linscott delivered the opinion of the court: This claim was filed November 4, 1935, for the sum of $10.00. It is alleged that the bill was for X-ray services on the left leg of Albert Finkler, 104 State Highway Police Department, who worked out of Desplaines Station at River and Rand Road, Desplaines, Illinois, on September 5,1934. This claim has been presented to the various State Departments and the claim contains a Bill of Particulars, and is properly sworn to. The Highway Department admits that it is a legitimate claim but was not submitted in time for the previous appropriation and will not be contested by that Department. It has been the holding of this court that where evidence is .uncontroverted that claimant rendered medical services at the request of the proper authority and the amount claimed is reasonable and undisputed, an award will be made on claim filed with statutory period on recommendation of proper authority. Marquis vs. State, 7 C. C. R. 88. St. Margaret’s Hospital vs. State, 7 C. C. R. 222. It appears from the statement of the Highway Department and numerous letters sent by claimant, that this claim should be paid although the appropriation has lapsed. The statute of limitations does not bar the items and as the Department admits the services were rendered, and there being no objection on the part of the Attorney General, an award will be made in the sum of $10.00.